BOYER, Acting Chief Judge
(concurring specially).
I am in complete agreement with the foregoing opinion. However, I feel it pertinent to raise the caveat that appellee, by waiving her right to continue to use and possess the home which she now seeks to have partitioned is also waiving her right in the future, or estopping herself, to seek increased support from appellant on account of housing or related expenses. In other words, she cannot have her cake and eat it too: By voluntarily giving up possession of the home which was awarded to her by the final judgment of divorce and obtaining partition thereof she is voluntarily depriving herself (and the minor children in her custody) of the future use thereof and inasmuch as such action is without the consent of her former husband, appellant, it would be grossly inequitable to later visit upon him the cost of housing which would not have been necessary had appellee continued to occupy said home which is the subject matter of the partition action giving rise to this appeal.